Exhibit 10.82

 

This exhibit contains forms of agreements used by the company to grant
market-based restricted stock awards to its executive officers under the
company’s 2005 Stock Incentive Plan.   Readers should note that these are forms
of agreement only and particular agreements with executive officers and
directors may contain terms that differ but not in material respects.

 

RESTRICTED STOCK AWARD AGREEMENT

 

 

Name of Grantee (the “Grantee):  

Date of Restricted Stock Award (the “Award Date”):  

Number of Shares Covered by Restricted Stock Award (the “Award Shares”):

 

This Restricted Stock Award Agreement (this “Agreement”) is entered into as of
the Date of Restricted Stock Award set forth above (the “Award Date”) by and
between CSG SYSTEMS INTERNATIONAL, INC., a Delaware corporation (the “Company”),
and the Grantee named above (the “Grantee”).

* * *

WHEREAS, the Company has adopted an Amended and Restated 2005 Stock Incentive
Plan (the “Plan”) which is administered by the Compensation Committee of the
Board of Directors of the Company (the “Committee”); and

WHEREAS, pursuant to the Plan, effective on the Award Date the Committee granted
to Grantee a Restricted Stock Award (the “Award”) covering the number of shares
of the Common Stock of the Company (the “Common Stock”) set forth above (the
“Award Shares”), and the Company is executing this Agreement with Grantee for
the purpose of setting forth the terms and conditions of the Award made by the
Committee to Grantee effective on the Award Date;

NOW, THEREFORE, in consideration of the premises and the covenants and
conditions contained herein, the Company and Grantee agree as follows:

1.

Award of Restricted Shares.

(a)

The Company hereby confirms the grant of the Award to Grantee effective on the
Award Date.  The Award is subject to all of the terms and conditions of this
Agreement.

(b)

Promptly after the execution of this Agreement, the Company will cause the
transfer agent for the Common Stock or other third-party Plan record keeper
designated by the Company (the “Transfer Agent”) to (i) either establish a
separate account in its records in the name of Grantee (the “Restricted Stock
Account”) and credit the Award Shares to the Restricted Stock Account as of the
Award Date or credit the Award Shares to a previously existing Restricted Stock
Account of Grantee as of the Award Date and (ii) confirm such actions to Grantee
electronically or in writing.

 

 

--------------------------------------------------------------------------------

 

2.

Vesting of Award Shares.

(a)For purposes of this Agreement, “Performance Period” means the period
beginning on the Award Date and ending on December XX, 202X.

(b)Subject to Section 16, the Award Shares will vest, if at all, in increments
of XXXXXX-XXXX Percent (XX%) based on levels of appreciation in the market price
of the Common Stock (“Stock Price Thresholds”) during the Performance Period.  A
Stock Price Threshold will deemed met as of the date during the Performance
Period on which the average per share closing price of the Common Stock on the
NASDAQ Stock Market (or such other principal exchange or market on which the
Common Stock is then traded) for twenty (20) consecutive trading days first
equals or exceeds the Stock Price Threshold noted below.

 

Stock Price Threshold

Percentage of Shares Vested

$XX

XX%

$XX

XX%

$XX

XX%

$XX

XXX%

(c)After Grantee has become vested in any of the Award Shares and, if
applicable, after the cancellation of certain of the Award Shares as provided
for in Section 12(b) has occurred, the Company will instruct the Transfer Agent
to remove all restrictions on the transfer, assignment, pledge, encumbrance, or
other disposition of the then remaining vested Award Shares in the Restricted
Stock Account.  Grantee thereafter may dispose of such remaining vested Award
Shares in Grantee’s sole discretion, subject to compliance with securities and
other applicable laws and Company policies with respect to dispositions of
Company stock, and may request the Transfer Agent to electronically transfer
such remaining vested Award Shares to an account designated by Grantee free of
any restrictions, subject to any applicable administrative requirements of the
Transfer Agent.

(d)The Threshold Stock Prices will be adjusted by the Committee for stock
splits, stock dividends or other similar changes in the capitalization of the
Company in accordance with Section 20 of the Plan.

(e)At the end of the Performance Period, any rights and interests of Grantee in
any of the Award Shares which have not vested in Grantee pursuant to Section
2(b) or Section 16 or been cancelled pursuant to Section 3 automatically will
completely and forever terminate; and, at the direction of the Company, the
Transfer Agent will remove from the Restricted Stock Account and cancel all of
those unvested Award Shares.  

3.

Cancellation of Unvested Award Shares.

Subject to the provisions of Section 16, upon a Termination of Employment of
Grantee, all of the rights and interests of Grantee in any of the Award Shares
which have not vested

2

--------------------------------------------------------------------------------

 

in Grantee pursuant to Section 2 prior to such Termination of Employment of
Grantee automatically will completely and forever terminate; and, at the
direction of the Company, the Transfer Agent will remove from the Restricted
Stock Account and cancel all of those unvested Award Shares.  For purposes of
this Agreement, a “Termination of Employment” of Grantee means the effective
time when the employer-employee relationship between Grantee and the Company
terminates for any reason whatsoever.  In determining the existence of
continuous employment of Grantee by the Company or the existence of an
employer-employee relationship between Grantee and the Company for purposes of
this Agreement, the term “Company” will include a Subsidiary (as defined in the
Plan); and neither a transfer of Grantee from the employ of the Company to the
employ of a Subsidiary nor the transfer of Grantee from the employ of a
Subsidiary to the employ of the Company or another Subsidiary will be deemed to
be a Termination of Employment of Grantee.  

4.

Employment.  

Nothing contained in this Agreement (i) obligates the Company or a Subsidiary to
continue to employ Grantee in any capacity whatsoever or (ii) prohibits or
restricts the Company or a Subsidiary from terminating the employment of Grantee
at any time or for any reason whatsoever.  In the event of a Termination of
Employment of Grantee, Grantee will have only the rights set forth in this
Agreement with respect to the Award Shares.  

5.

Dividends and Changes in Capitalization.

If at any time that any of the Award Shares have not vested in Grantee the
Company declares or pays any ordinary cash dividend, any non-cash dividend of
securities or other property or rights to acquire securities or other property,
any liquidating dividend of cash or property, or any stock dividend or there
occurs any stock split or other change in the character or amount of any of the
outstanding securities of the Company, then in such event any and all cash and
new, substituted, or additional securities or other property relating or
attributable to those unvested Award Shares immediately and automatically will
become subject to this Agreement, will be delivered to the Transfer Agent or to
an independent Escrow Agent selected by the Company to be held by the Transfer
Agent or such Escrow Agent pursuant to the terms of this Agreement (including
but not limited to the provisions of Sections 2, 3, and 8), and will have the
same status with respect to vesting and transfer as the unvested Award Shares
upon which such dividend was paid or with respect to which such new,
substituted, or additional securities or other property was distributed. No
interest will accrue on any cash or cash equivalents received by the Transfer
Agent or such Escrow Agent pursuant to the first sentence of this Section 5.

6.

Representations of Grantee.

Grantee represents and warrants to the Company as follows:

(a)

Grantee has full legal power, authority, and capacity to execute and deliver
this Agreement and to perform Grantee’s obligations under this Agreement; and
this Agreement is a valid and binding obligation of Grantee, enforceable in
accordance with its terms, except that the enforcement of this Agreement may be
subject to bankruptcy, insolvency, reorganization,

3

--------------------------------------------------------------------------------

 

moratorium, or other similar laws now or hereafter in effect relating to
creditors’ rights generally and to general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law).

(b)

Grantee is aware of the public availability on the Internet at www.sec.gov of
the Company’s periodic and other filings made with the United States Securities
and Exchange Commission.

(c)

Grantee has received a copy of the Plan.

7.

Representations and Warranties of the Company.

The Company represents and warrants to Grantee as follows:

(a)

The Company is a corporation duly organized, validly existing, and in good
standing under the laws of Delaware and has all requisite corporate power and
authority to enter into this Agreement, to issue the Award Shares to Grantee,
and to perform its obligations under this Agreement.

(b)

The execution and delivery of this Agreement by the Company have been duly and
validly authorized by the Committee; and all necessary corporate action has been
taken to make this Agreement a valid and binding obligation of the Company,
enforceable in accordance with its terms, except that the enforcement of this
Agreement may be subject to bankruptcy, insolvency, reorganization, moratorium,
or other similar laws now or hereafter in effect relating to creditors’ rights
generally and to general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law).

(c)

When issued to Grantee as provided for in this Agreement, the Award Shares will
be duly and validly issued, fully paid, and non-assessable.

8.

Restriction on Sale or Transfer of Award Shares.

None of the Award Shares that have not vested in Grantee pursuant to Section 2
(and no beneficial interest in any of such Award Shares) may be sold,
transferred, assigned, pledged, encumbered, or otherwise disposed of in any way
by anyone (including a transfer by operation of law); and any attempt by anyone
to make any such sale, transfer, assignment, pledge, encumbrance, or other
disposition will be null and void and of no effect.

9.

Enforcement.

The Company and Grantee acknowledge that the Company’s remedy at law for any
breach or violation or attempted breach or violation of the provisions of
Section 8 will be inadequate and that, in the event of any such breach or
violation or attempted breach or violation, the Company will be entitled to
injunctive relief in addition to any other remedy, at law or in equity, to which
the Company may be entitled.

4

--------------------------------------------------------------------------------

 

10.

Violation of Transfer Provisions.

Neither the Company nor the Transfer Agent will be required to transfer on the
stock records of the Company maintained by either of them any Award Shares which
have been sold, transferred, assigned, pledged, encumbered, or otherwise
disposed of by anyone in violation of any of the provisions of this Agreement or
to treat as the owner of such Award Shares or accord the right to vote or
receive dividends to any purported transferee or pledgee to whom such Award
Shares have been sold, transferred, assigned, pledged, encumbered, or otherwise
disposed of in violation of any of the provisions of this Agreement.

11.

Section 83(b) Election.

Grantee has the right to make an election pursuant to Treasury Regulation
§ 1.83-2 with respect to the Award Shares and, if Grantee makes such election,
promptly will furnish to the Company a copy of the form of election Grantee has
filed with the Internal Revenue Service for such purpose and evidence that such
an election has been made in a timely manner.

12.Withholding.

(a)

Upon Grantee’s making of the election referred to in Section 11 with respect to
any of the Award Shares, Grantee will pay to or provide for the payment to or
withholding by the Company of all amounts which the Company is required to
withhold from Grantee’s compensation for federal, state, or local tax purposes
by reason of or in connection with such election.  Notwithstanding any provision
of this Agreement to the contrary, neither the Company nor the Transfer Agent
will be obligated to release from the Restricted Stock Account any of the Award
Shares with respect to which Grantee has made such election and which have
vested in Grantee until Grantee’s obligations under this Section 12 have been
satisfied.

(b)

Upon the vesting in Grantee of any of the Award Shares as to which the election
referred to in Section 11 was not made by Grantee, the Company will compute as
of the applicable vesting date the amounts which the Company is required to
withhold from Grantee’s compensation for federal, state, and local tax purposes
by reason of or in connection with such vesting, based upon the Fair Market
Value (as defined in the Plan) of those Award Shares.  After making such
computation, the Company will direct the Transfer Agent to remove from the
Restricted Stock Account and cancel that number of the Award Shares whose Fair
Market Value (as defined in the Plan) as of the applicable vesting date is equal
to the aggregate of such amounts required to be withheld by the Company;
provided, that for such purpose the number of Award Shares to be removed from
the Restricted Stock Account and cancelled will be rounded up to the nearest
whole Award Share.  After the actions prescribed by the preceding provisions of
this Section 12(b) have been taken, the Company when required by law to do so
will pay to the applicable tax authorities in cash the amounts required to have
been withheld from Grantee’s compensation by reason of or in connection with the
vesting referred to in the first sentence of this Section 12(b), with any excess
amount resulting from such rounding being treated as federal income tax
withholding; and Grantee will have (i) no further obligation with respect to
such amounts required to be withheld and (ii) no further rights or interests in
the Award Shares

5

--------------------------------------------------------------------------------

 

withdrawn from the Restricted Stock Account and cancelled pursuant to this
Section 12(b), unless the Company has miscomputed such amounts or the number of
such Award Shares.

13.Voting and Other Stockholder Rights.

Grantee will have the right to vote with respect to all of the Award Shares
which are outstanding and credited to the Restricted Stock Account as of a
record date for determining stockholders of the Company entitled to vote,
whether or not such Award Shares are vested in Grantee as of such record
date.  Except as expressly limited or restricted by this Agreement and except as
otherwise provided in this Agreement, Grantee will have all of the other rights
of a stockholder of the Company with respect to all of the Award Shares which
are outstanding and credited to the Restricted Stock Account at a particular
time, whether or not such Award Shares are vested in Grantee at such time.

14.Application of Plan.  

The relevant provisions of the Plan relating to Restricted Stock Awards and the
authority of the Committee under the Plan will be applicable to this Agreement
to the extent that this Agreement does not otherwise expressly address the
subject matter of such provisions.

15.

General Provisions.  

(a)

No Assignments.  Grantee may not sell, transfer, assign, pledge, encumber, or
otherwise dispose of any of Grantee’s rights or obligations under this Agreement
without the prior written consent of the Company; and any such attempted sale,
transfer, assignment, pledge, encumbrance, or other disposition shall be void.

(b)

Notices.  All notices, requests, consents, and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given and made upon personal delivery to the person for whom such item
is intended (including by a reputable overnight delivery service which shall be
deemed to have effected personal delivery) or upon deposit, postage prepaid,
registered or certified mail, return receipt requested, in the United States
mail as follows:

 

(i)

if to Grantee, addressed to Grantee at Grantee’s address shown on the
stockholder records maintained by the Transfer Agent or at such other address as
Grantee may specify by written notice to the Transfer Agent, or

 

(ii)

if to the Company, addressed to the Chief Financial Officer of the Company at
the principal office of the Company or at such other address as the Company may
specify by written notice to Grantee.

Each such notice, request, consent, and other communication shall be deemed to
have been given upon receipt thereof as set forth above or, if sooner, three (3)
business days after deposit as described above. An address for purposes of this
Section 15(b) may be changed by giving written notice of such change in the
manner provided in this Section 15(b) for giving notice. Unless and

6

--------------------------------------------------------------------------------

 

until such written notice is received, the addresses referred to in this Section
15(b) shall be deemed to continue in effect for all purposes of this Agreement.

(c)

Choice of Law.  This Agreement shall be governed by and construed in accordance
with the internal laws, and not the laws of conflicts of laws, of the State of
Delaware.

(d)

Severability.  The Company and Grantee agree that the provisions of this
Agreement are reasonable and shall be binding and enforceable in accordance with
their terms and, in any event, that the provisions of this Agreement shall be
enforced to the fullest extent permitted by law.  If any provision of this
Agreement for any reason shall be adjudged to be unenforceable or invalid, then
such unenforceable or invalid provision shall not affect the enforceability or
validity of the remaining provisions of this Agreement, and the Company and
Grantee agree to replace such unenforceable or invalid provision with an
enforceable and valid arrangement which in its economic effect shall be as close
as possible to the unenforceable or invalid provision.

(e)

Parties in Interest.  All of the terms and provisions of this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by the respective
heirs, personal representatives, successors, and assigns of the Company and the
Grantee; provided, that the provisions of this Section 16(e) shall not authorize
any sale, transfer, assignment, pledge, encumbrance, or other disposition of the
Award Shares which is otherwise prohibited by this Agreement.

(f)

Modification, Amendment, and Waiver.  No modification, amendment, or waiver of
any provision of this Agreement shall be effective against the Company or
Grantee unless such modification, amendment, or waiver (i) is in writing, (ii)
is signed by the party sought to be bound by such modification, amendment, or
waiver, (iii) states that it is intended to modify, amend, or waive a specific
provision of this Agreement, and (iv) in the case of the Company, has been
authorized by the Committee.  However, Grantee acknowledges and agrees that the
Committee, in the exercise of its sole discretion and without Grantee’s consent,
may modify or amend this Agreement in any manner and delay either the payment of
any amounts payable pursuant to this Agreement or the release of any Award
Shares which have vested pursuant to this Agreement to the minimum extent
necessary to satisfy the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended, and any regulations thereunder; and the Company will
provide Grantee with notice of any such modification or amendment.  The failure
of the Company or Grantee at any time to enforce any of the provisions of this
Agreement shall not be construed as a waiver of such provisions and shall not
affect the right of the Company or Grantee thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

(g)

Integration.  This Agreement constitutes the entire agreement of the Company and
Grantee with respect to the subject matter of this Agreement and supersedes all
prior negotiations, understandings, and agreements, written or oral, with
respect to such subject matter.

(h)

Headings.  The headings of the sections and paragraphs of this Agreement have
been inserted for convenience of reference only and do not constitute a part of
this Agreement.

7

--------------------------------------------------------------------------------

 

(i)

Counterparts.  This Agreement may be executed in counterparts with the same
effect as if both the Company and Grantee had signed the same document.  All
such counterparts shall be deemed to be an original, shall be construed
together, and shall constitute one and the same instrument.

(j)

Further Assurances.  The Company and Grantee agree to use their best efforts and
act in good faith in carrying out their obligations under this Agreement.  The
Company and Grantee also agree to execute and deliver such additional documents
and to take such further actions as reasonably may be necessary or desirable to
carry out the purposes and intent of this Agreement.

16.Change of Control.

 

(a)Notwithstanding the provisions of Sections 2 and 3, all Award Shares which
have not previously vested in Grantee pursuant to Section 2 or been cancelled
pursuant to Section 2(e) or 3 automatically will vest in Grantee upon an
involuntary (on the part of Grantee) Termination of Employment of Grantee
without Cause after the occurrence of a Change of Control.  

 

(b)

For purposes of this Agreement, a “Change of Control” will be deemed to have
occurred upon the happening of any of the following events:

 

(i)

The Company is merged or consolidated into another corporation or entity, and
immediately after such merger or consolidation becomes effective the holders of
a majority of the outstanding shares of voting capital stock of the Company
immediately prior to the effectiveness of such merger or consolidation do not
own (directly or indirectly) a majority of the outstanding shares of voting
capital stock or other equity interests having voting rights of the surviving or
resulting corporation or other entity in such merger or consolidation;

 

 

(ii)

any person, entity, or group of persons within the meaning of Sections 13(d) or
14(d) of the Securities Exchange Act of 1934 (the “1934 Act”) and the rules
promulgated thereunder becomes the beneficial owner (within the meaning of Rule
13d-3 under the 1934 Act) of thirty percent (30%) or more of the outstanding
voting capital stock of the Company;

 

 

(iii)

the Common Stock of the Company ceases to be publicly traded because of an
issuer tender offer or other “going private” transaction (other than a
transaction sponsored by the then current management of the Company);

 

 

(iv)

the Company dissolves or sells or otherwise disposes of all or substantially all
of its property and assets (other than to an entity or group of entities which
is then under common majority ownership (directly or indirectly) with the
Company);

 

8

--------------------------------------------------------------------------------

 

 

(v)

in one or more substantially concurrent transactions or in a series of related
transactions, the Company directly or indirectly disposes of a portion or
portions of its business operations (collectively, the “Sold Business”) other
than by ceasing to conduct the Sold Business without its being acquired by a
third party (regardless of the entity or entities through which the Company
conducted the Sold Business and regardless of whether such disposition is
accomplished through a sale of assets, the transfer of ownership of an entity or
entities, a merger, or in some other manner) and either (i) the fair market
value of the consideration received or to be received by the Company for the
Sold Business is equal to at least fifty percent (50%) of the market value of
the outstanding Common Stock of the Company determined by multiplying the
average of the closing prices for the Common Stock of the Company on the thirty
(30) trading days immediately preceding the date of the first public
announcement of the proposed disposition of the Sold Business by the average of
the numbers of outstanding shares of Common Stock on such thirty (30) trading
days or (ii) the revenues of the Sold Business during the most recent four (4)
calendar quarters ended prior to the first public announcement of the proposed
disposition of the Sold Business represented fifty percent (50%) or more of the
total consolidated revenues of the Company during such four (4) calendar
quarters; or

 

 

(vi)

during any period of two consecutive years or less, individuals who at the
beginning of such period constituted the Board of Directors of the Company
cease, for any reason, to constitute at least a majority of the Board of
Directors of the Company, unless the election or nomination for election of each
new director of the Company who took office during such period was approved by a
vote of at least seventy-five percent (75%) of the directors of the Company
still in office at the time of such election or nomination for election who were
directors of the Company at the beginning of such period.

 

(c)Definition of “Cause”.  For purposes of this agreement, “Cause” will mean
only (i) Grantee’s confession or conviction of theft, fraud, embezzlement, or
other crime involving dishonesty, (ii) Grantee’s certification of materially
inaccurate financial or other information pertaining to the Company or a
Subsidiary (as defined in the Plan) with actual knowledge of such inaccuracies
on the part of Grantee, (iii) Grantee’s refusal or willful failure to cooperate
with an investigation by a governmental agency pertaining to the financial or
other business affairs of the Company or a Subsidiary (as defined in the Plan)
unless such refusal or willful failure is based upon a written direction from
the Board of Directors of the Company or the written advice of counsel, (iv)
Grantee’s excessive absenteeism (other than by reason of physical injury,
disease, or mental illness) without a reasonable justification and failure on
the part of Grantee to cure such absenteeism within twenty (20) days after
Grantee’s receipt of a written notice from the Board of Directors of the Company
setting forth the particulars of such absenteeism, (v) material failure by
Grantee to comply with a lawful directive of the Board of Directors of the
Company and failure to

9

--------------------------------------------------------------------------------

 

cure such non-compliance within twenty (20) days after Grantee’s receipt of a
written notice from the Board of Directors of the Company setting forth in
reasonable detail the particulars of such non-compliance, (vi) a material breach
by Grantee of any of Grantee’s fiduciary duties to the Company or a Subsidiary
(as defined in the Plan) and, if such breach is curable, Grantee’s failure to
cure such breach within twenty (20) days after Grantee’s receipt of a written
notice from the Board of Directors of the Company setting forth in reasonable
detail the particulars of such breach, (vii) willful misconduct or fraud on the
part of Grantee in the performance of his duties as an employee of the Company
or a Subsidiary (as defined in the Plan), or (viii) any other “cause” as defined
in any existing employment agreement between the Company and Grantee.

 

(d)If an employment agreement between Grantee and the Company provides for the
limitation of payments (including but not limited to the vesting of unvested
Award Shares) that would result in the imposition of a tax under Section 4999 of
the Internal Revenue Code of 1986, as amended (the “Code”), on “excess parachute
payments” (as defined in Section 280G of the Code) received or receivable by
Grantee, Grantee agrees that any acceleration of vesting of Award Shares
pursuant to this Section 16 shall be strictly governed by and subject to the
provisions of the employment agreement relating to excess parachute payments and
that some or all unvested Award Shares that would otherwise vest upon a
qualifying termination after a Change in Control may not vest.

 

(e)In the event that Grantee is not a party to an employment agreement providing
for a limitation on excess parachute payments as described in Section 16(d), the
Committee shall have the right in its sole discretion to reduce the acceleration
of vesting of Award Shares pursuant to this Section 16 to the extent necessary
to avoid the imposition of tax under Section 4999 of the Code, taking into
account all other payments or benefits in the nature of compensation for
purposes of Section 280G of the Code received or receivable by the Executive in
connection with or as a result of the Change of Control or Grantee’s Termination
of Employment after the occurrence of a Change of Control; provided, however,
that such reduction shall be applied in the order that will result in the
Grantee’s receipt of the greatest number of Award Shares after such reduction
has occurred.  The Company and Grantee agree that the provisions of this Section
16(e) are applicable both to all Restricted Stock Agreements and other awards
granted under the Plan or any similar plan which are in effect on the date of
this Agreement and to all Restricted Stock Award Agreements and other awards
granted under the Plan or any similar plan which become effective after the date
of this Agreement and that all of such Restricted Stock Award Agreements and
other award agreements are subject to and modified by this Section16(e).

 

(f)If the employment of Grantee by the Company terminates without Cause after a
Change of Control as a result of a Constructive Termination, as defined in a
then existing employment agreement (if any) between the Company and Grantee, and
all preconditions to the effectiveness of such a Constructive Termination
contained in such then existing employment agreement (if any) have been
satisfied, then for purposes of Section 16(a) such termination of Grantee’s
employment will be deemed to be “an involuntary (on the part of Grantee)
Termination of Employment of Grantee without Cause after the occurrence of a
Change of Control,” and the provisions of Section 16(a) will
apply.  Notwithstanding the foregoing or anything in this Section 16 to the
contrary, if the provisions of any then existing employment agreement between
the

10

--------------------------------------------------------------------------------

 

Company and Grantee would result in the vesting of a greater number of Award
Shares than would vest under this Section 16, then the provisions of such
employment agreement shall control.

IN WITNESS WHEREOF, the Company and Grantee have executed this Restricted Stock
Award Agreement on the dates set forth below, effective on the Award Date.

 

COMPANY:  

GRANTEE:

CSG SYSTEMS INTERNATIONAL, INC.,

a Delaware corporation

_______________________________

By: _______________________________

Date: _______________________________

Title: _______________________________

 



SGR/23281501.1

 

Date:  _______________________________



 

 



 

 

 



11